                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6
                                         IN RE: PERSONALWEB
                                   7     TECHNOLOGIES, LLC ET AL PATENT                    Case No. 18-md-02834-BLF
                                   8     LITIGATION
                                                                                           ORDER DECLINING TO CLARIFY OR
                                   9                                                       SUPPLEMENT CLAIM
                                                                                           CONSTRUCTION ORDER
                                  10
                                                                                           [RE: ECF 507]
                                  11

                                  12
Northern District of California
 United States District Court




                                         AMAZON.COM, INC., et al.,                         Case No. 18-cv-00767-BLF
                                  13
                                                        Plaintiffs,                        [RE: ECF 137]
                                  14
                                                 v.
                                  15
                                         PERSONAL WEB TECHNOLOGIES,
                                  16     LLC, et al.,
                                  17                    Defendants.

                                  18
                                         PERSONALWEB TECHNOLOGIES, LLC,                    Case No. 18-cv-05619-BLF
                                  19     et al.,
                                  20                    Plaintiffs,                        [RE: ECF 48]
                                  21             v.

                                  22     TWITCH INTERACTIVE, INC.,
                                  23                    Defendant.

                                  24
                                              On August 16, 2019, this Court issued its Claim Construction Order in this multidistrict
                                  25
                                       litigation (“MDL”), construing all ten disputed claims terms identified by the parties. Mere hours
                                  26
                                       later, the parties began a heated dispute about whether any of PersonalWeb Technologies, LLC’s
                                  27
                                       (“PersonalWeb”) infringement theories were valid in light of the Court’s constructions. As a result,
                                  28
                                   1   PersonalWeb filed the present Motion to Clarify or Supplement Claim Construction Order, seeking

                                   2   clarification or supplementation of the Court’s construction of the term “unauthorized or

                                   3   unlicensed.” See Motion, ECF 507. PersonalWeb asserts that it “needs clarification to determine

                                   4   if the Court meant something different than ‘valid rights to content’ (i.e., a narrower/license

                                   5   instrument-type of meaning).” Motion at 2. If so, PersonalWeb states that it will withdraw its

                                   6   technical expert’s infringement report and dismiss the case, preserving its appellate rights. Id.

                                   7          After the Motion was filed, the Court held a telephone conference and heard the parties’
                                   8   positions.   ECF 514.     Subsequently, Amazon filed an Opposition (Opp’n, ECF 521) and
                                   9   PersonalWeb filed a Reply (Reply, ECF 527). Pursuant to Civil Local Rule 7-1(b), the Court finds
                                  10   the instant motion suitable for decision without oral argument and hereby VACATES the hearing
                                  11   set for December 12, 2019. For the reasons discussed below, the Court DENIES PersonalWeb’s
                                  12
Northern District of California




                                       motion.
 United States District Court




                                  13
                                         I.   BACKGROUND
                                  14          In this MDL, PersonalWeb alleges patent infringement by Amazon.com, Inc. and Amazon
                                  15   Web Services, Inc., and separately by dozens of Amazon’s customers (collectively, “Amazon”),
                                  16   related to the customers’ use of Amazon’s CloudFront and Simple Storage Service (“S3”) in
                                  17   connection with downloading files from S3. Two of the cases comprising this MDL are proceeding
                                  18   at this time: Amazon v. PersonalWeb (Case No. 5:18-cv-00767-BLF), in which PersonalWeb asserts
                                  19   counterclaims of patent infringement, and PersonalWeb v. Twitch Interactive, Inc. (Case No. 5:18-
                                  20   cv-05619-BLF), in which PersonalWeb asserts claims of patent infringement and which the Court
                                  21   has designated as a representative customer case. In each of these two actions, PersonalWeb alleges
                                  22   infringement of four patents: U.S. Patent Nos. 6,928,442 (“the ’442 patent”); 7,802,310 (“the ’310
                                  23   patent”); 7,945,544 (“the ’544 patent”); and 8,099,420 (“the ’420 patent”).
                                  24
                                              PersonalWeb filed its opening claim construction brief on April 8, 2019. ECF 399. The
                                  25
                                       next day, the Court issued an order instructing the parties to limit the briefing to no more than ten
                                  26
                                       disputed terms, pursuant to Patent Local Rules for the Northern District of California. ECF 401,
                                  27
                                       See Patent L.R. 4-3(c). PersonalWeb filed an amended opening claim construction brief on April
                                  28
                                                                                         2
                                   1   12, 2019.

                                   2            The term “licensed/unlicensed,” as found in claim 20 of the ’310 patent and claim 10 of the
                                   3   ’442 patent, was included in PersonalWeb’s initial (and noncompliant) opening claim construction
                                   4   brief (ECF 399) but was dropped in the amended brief (ECF 406). The parties’ respective proposals
                                   5   are below:
                                   6
                                                    PersonalWeb’s Proposal                                Amazon’s Proposal
                                   7     “un-/licensed:” plain and ordinary meaning          valid / invalid right to content
                                   8
                                         Alternative Construction: “un/licensed:” not
                                   9     legally / legally permitted

                                  10            ECF 399 at 2. Claim construction briefing was concluded on April 29, 2019. See ECF 406;
                                  11   412; 420. The Court held a tutorial on May 2, 2019, followed by a Markman hearing on May 24,
                                  12   2019, and issued its Claim Construction Order on August 16, 2019. Order, ECF 485.
Northern District of California
 United States District Court




                                  13
                                                The disputed term for which PersonalWeb seeks clarification, is “unauthorized or
                                  14
                                       unlicensed,” as found in claim 20 of the ’310 patent. The parties’ proposed constructions are listed
                                  15
                                       below:
                                  16
                                                    PersonalWeb’s Proposal                              Amazon’s Proposal
                                  17
                                         Plain and ordinary meaning                          “not compliant with a valid license”
                                  18
                                         Alternatively:
                                  19     “not permitted or not permitted under a license”

                                  20            Order at 6. During the claim construction proceedings, PersonalWeb contended that in the
                                  21   context of the ’310 patent, the plain and ordinary meaning of “authorization” equates to
                                  22   “permission.” See Id. In contrast, in PersonalWeb’s view, “license” was something narrower—“a
                                  23   specific kind of authorization.” Id. In other words, PersonalWeb’s position was that “unauthorized”
                                  24   should be construed differently than “unlicensed” and therefore the term “unauthorized or
                                  25   unlicensed,” if construed at all, should be construed in a way that was boarder than “unlicensed”
                                  26   and consistent with the “permission” theory. See ECF 406 at 7 (“If Amazon’s proposed construction
                                  27   is adopted, it should be clarified that ‘unauthorized’ is not limited to the legal and/or contractual
                                  28   sense of the of term ‘unlicensed.’”).
                                                                                         3
                                   1          In distinguishing between “unauthorized” and “unlicensed,” PersonalWeb argued the

                                   2   following:

                                   3                  A “license,” on the other hand, means something narrower. It is a
                                                      specific kind of authorization. The specification discusses licenses in
                                   4                  the sense of having legal permission to have a copy of a file. For
                                                      example, the specification states that a license table 136 maintains a
                                   5                  record of the True Names of “key files in the product (that is, files
                                                      which are required in order to use the product, and which do not occur
                                   6                  in other products)[.] Typically, for a software product, this would
                                                      include the main executable image and perhaps other major files such
                                   7                  as clip-art, scripts, or online help.” ’310 at 31:17-22. This
                                                      demonstrates the specification contemplates having a license is
                                   8                  having legal permission to possess things like program executables
                                                      and images such as clip-art, items that may be the subject, for
                                   9                  example, of a copyright license, or a license granted by an End User
                                                      License Agreement (EULA).
                                  10          Id. at 2-3.
                                  11
                                              The Court rejected PersonalWeb’s argument and noted that “while PersonalWeb’s argument
                                  12
Northern District of California




                                       in favor of separate meanings has superficial appeal, the intrinsic record reveals that the patentee
 United States District Court




                                  13
                                       used the words ‘authorized’ and ‘licensed’ interchangeably in the ’310 patent.” Id. at 8. The Court
                                  14
                                       adopted Amazon’s proposed construction and held that “unauthorized or unlicensed” means “not
                                  15
                                       compliant with a valid license.” Order at 6-12.
                                  16
                                              During the claim construction proceedings, both parties discussed two Markman orders from
                                  17
                                       the Eastern District of Texas involving some of the patents-in-suit in the instant action: (1)
                                  18
                                       PersonalWeb Techs., LLC v. Amazon.com Inc., No. 6:11-cv-658, Dkt. No. 140 (E.D. Tex. Aug. 5,
                                  19
                                       2013) (“Davis Order”) and (2) PersonalWeb Techs., LLC v. IBM Corp., No. 6:12-cv-661-JRG, Dkt.
                                  20
                                       No. 103 at 25, 28 (E.D. Tex. Mar. 11, 2016) (“Gilstrap Order”). Order at 11. PersonalWeb argued
                                  21
                                       and the Court agreed that neither the Davis Order nor the Gilstrap Order were binding in this matter.
                                  22
                                       Id. The Court noted that “[n]either order addressed the ‘unauthorized or unlicensed’ term found in
                                  23
                                       claim 20 of the ’310 patent” and therefore neither order was “directly on point with the instant
                                  24
                                       dispute.” Id. Nevertheless, the Court found the Gilstrap Order to be the closer of two, in which
                                  25
                                       Judge Gilstrap noted that “‘authorization’ merely refers to a valid license” – a finding that was “not
                                  26
                                       inconsistent with the Court’s ruling on the instant dispute.” Id.
                                  27

                                  28          Shortly after the Court issued the Order, Counsel for Amazon reached out to PersonalWeb’s
                                                                                         4
                                   1   counsel because Amazon believed that PersonalWeb had no viable patent infringement theories in

                                   2   light of the Court’s constructions. Motion at 1. In response, PersonalWeb informed Amazon that

                                   3   because Amazon had, earlier in the claim construction proceedings, advocated for the same

                                   4   constructions as those in the Gilstrap Order, PersonalWeb intended to apply Judge Gilstrap’s

                                   5   construction of “licensed/unlicensed” as “valid/invalid rights to content” to its infringement

                                   6   analysis. Id. at 1-2. Over Amazon’s strong objection and threats of sanctions, PersonalWeb’s expert

                                   7   did, in fact, apply Judge Gilstrap’s construction to his infringement analysis. Id. at 2. In addition,

                                   8   PersonalWeb filed the present motion because it believes it needs “clarification to determine if the

                                   9   Court meant something different than ‘valid rights to content’ (i.e., a narrower/license instrument-

                                  10   type of meaning).” Id. If so, PersonalWeb states that it will withdraw the report of the technical

                                  11   expert and dismiss, in order to preserve appellate rights. Id.

                                  12          In PersonalWeb’s view, this Court’s Order “does not appear fully dispositive on what it
Northern District of California
 United States District Court




                                  13   means for something to be ‘licensed’ versus ‘unlicensed.’” Motion at 2. Therefore, PersonalWeb
                                  14   asks this Court to “expressly adopt Judge Gilstrap’s March 11, 2016 order, construing ‘licensed’
                                  15   and ‘unlicensed.’” Id. at 4. To support this position, PersonalWeb points to several instances in
                                  16   which Amazon advocated for Judge Gilstrap’s constructions during the claim construction
                                  17   proceedings. Reply at 2-4 (citing Amazon’s Patent L.R. 4-2 Disclosures; the parties’ Joint Claim
                                  18   Construction and Prehearing Statement (ECF 380); Amazon’s Responsive Claim Construction Brief
                                  19   (ECF 412); May 24, 2019 claim construction hearing).
                                  20
                                               Amazon responds that PersonalWeb’s Motion “requests that the Court ‘supplement’ the
                                  21
                                       claim construction order by plugging into the Court’s construction of the term ‘unauthorized or
                                  22
                                       unlicensed’ a construction by a different court of a different claim term not at issue here.” Opp’n at
                                  23
                                       1. Amazon argues that “PersonalWeb had every opportunity to seek construction of different terms,
                                  24
                                       or to seek different constructions of ‘unauthorized’ or ‘unlicensed,’ or to oppose Amazon’s proposed
                                  25
                                       construction that the Court adopted because it was ‘unclear’ – PersonalWeb did none of those
                                  26
                                       things.” Id. at 2. Next, Amazon points out several instances in which PersonalWeb had argued
                                  27
                                       against Judge Gilstrap’s constructions because PersonalWeb believed that “‘license’ had a clear
                                  28
                                                                                         5
                                   1   meaning that was different from ‘authorization.’” See id. at 3-5. Amazon further argues that

                                   2   PersonalWeb’s “requested change to the Court’s claim construction also misapplies Judge Gilstrap’s

                                   3   order” because “Judge Gilstrap construed the claim terms ‘unauthorized’ and ‘unlicensed’ in the

                                   4   same way as this Court did” and “referred to ‘rights to content’ to resolve an entirely different

                                   5   dispute relating to patent claims not asserted in this case.” Id. at 9.

                                   6    II.   PERSONALWEB’S MOTION TO CLARIFY OR SUPPLEMENT IS
                                              PROCEDURALLY PROPER
                                   7
                                              Amazon insists that PersonalWeb’s Motion is one for reconsideration because it has
                                   8
                                       “repackage[d] the same dispute that the Court already resolved against PersonalWeb on a complete
                                   9
                                       record.” Opp’n at 1. Thus, Amazon invites the Court to “summarily deny the motion” because
                                  10
                                       PersonalWeb failed to follow the local rules applicable to motions for reconsideration. Opp’n at 2;
                                  11
                                       7-8; see also Civil Local Rule 7-9(b).
                                  12
Northern District of California
 United States District Court




                                              PersonalWeb responds that its motion is not for reconsideration and acknowledges that “a
                                  13
                                       motion for reconsideration requires a change in law or fact or a ‘manifest failure’ to consider
                                  14
                                       material facts or dispositive law,” none of which are present here. Reply at 4.
                                  15

                                  16          The Court disagrees with Amazon. There is nothing inherently improper in requesting

                                  17   clarification of a court’s claim construction. See EON Corp IP Holdings LLC v. Cisco Sys. Inc,

                                  18   2014 WL 793323, at *3-4 (N.D. Cal. Feb. 25, 2014); Wi-Lan USA, Inc. v. Apple Inc., 2014 WL

                                  19   12789112, at *1 (S.D. Cal. Apr. 11, 2014). “[D]istrict courts may engage in rolling claim

                                  20   construction, in which the court revisits and alters its interpretation of the claim terms as its

                                  21   understanding of the technology evolves.” Conoco, Inc. v. Energy & Envtl. Int’l, L.C., 460 F.3d

                                  22   1349, 1359 (Fed. Cir. 2006) (citing Guttman, Inc. v. Kopykake Enters., Inc., 302 F.3d 1352, 1361

                                  23   (Fed. Cir. 2002)). Thus, the Court finds that PersonalWeb’s Motion was properly submitted and

                                  24   considers the arguments below.

                                  25   III.   THE WORD “LICENSE” IN THE COURT’S CONSTRUCTION DOES NOT
                                              REQUIRE CLARIFICATION OR SUPPLEMENTATION
                                  26
                                              In its Motion, PersonalWeb argues that this Court’s Claim Construction Order “does not
                                  27
                                       appear fully dispositive on what it means for something to be ‘licensed’ versus ‘unlicensed,’” an
                                  28
                                                                                          6
                                   1   issue that it believes is likely case dispositive. Motion at 2. PersonalWeb frames the parties’ dispute

                                   2   as follows: PersonalWeb believes that “‘license’ only requires ‘valid rights to content’ as per Judge

                                   3   Gilstrap’s order,’” while Amazon is of the opinion that “a ‘license’ requires some sort of a written

                                   4   instrument or oral agreement.” Id. To resolve this dispute, PersonalWeb invites the Court to

                                   5   expressly adopt and insert Judge Gilstrap’s construction for the term “licensed/unlicensed” into this

                                   6   Court’s construction for the term “unauthorized or unlicensed,” effectively changing the Court’s

                                   7   construction from “not compliant with a valid license” to “not compliant with a valid right to

                                   8   content.” See generally Motion; Reply. For the reasons stated below, the Court declines to do so.

                                   9          First, PersonalWeb’s unambiguous and consistent position before this Court and throughout
                                  10   the claim construction proceedings has been that it understood what the term “licensed/unlicensed”
                                  11   means in the context of the claims at issue. PersonalWeb consistently advocated that the terms
                                  12   “unauthorized” and “unlicensed” (1) should be given their plain and ordinary meaning and (2) do
Northern District of California
 United States District Court




                                  13   not mean the same thing. See ECF 406 at 1-5. PersonalWeb’s position has been that the plain and
                                  14   ordinary meaning of “authorization” equates to “permission,” whereas “[a] ‘license,’ on the other
                                  15   hand, means something narrower. It is a specific kind of authorization.” ECF 406 at 2 (emphasis
                                  16   added); see also id. at 3 (“This demonstrates the specification contemplates having a license is
                                  17   having legal permission to possess things like program executables and images such as clip-art,
                                  18   items that may be the subject, for example, of a copyright license, or a license granted by an End
                                  19   User License Agreement (EULA).”) (emphasis added).
                                  20
                                              PersonalWeb’s alternative construction for “unauthorized or unlicensed” further indicates
                                  21
                                       that PersonalWeb has never been confused about what the term “license” means. As an alternative
                                  22
                                       construction, PersonalWeb proposed that “unauthorized or unlicensed” should be construed as “not
                                  23
                                       permitted or not permitted under a license.” Order at 6 (emphasis added). If PersonalWeb believed
                                  24
                                       that the term “license” needed clarification, it could have, and should have, proposed a different
                                  25
                                       (and presumably clearer) construction.
                                  26
                                              PersonalWeb’s position was clear: it was asking the Court to construe “authorization” to
                                  27
                                       mean something different and boarder than “license.” See ECF 406 at 7 (“If Amazon’s proposed
                                  28
                                                                                         7
                                   1   construction is adopted, it should be clarified that ‘unauthorized’ is not limited to the legal and/or

                                   2   contractual sense of the of term ‘unlicensed.’”) (emphasis added). PersonalWeb lost this argument

                                   3   when the Court found that “the intrinsic record reveals that the patentee used the words ‘authorized’

                                   4   and ‘licensed’ interchangeably.” Order at 8. In other words, in the battle between the broader

                                   5   meaning of “unauthorized” and the narrower meaning of “unlicensed,” the Court chose the narrower

                                   6   concept: regulating access to licensed content. Order at 10 (“[T]he specification explicitly and

                                   7   interchangeably uses the words ‘authorized’ and ‘licensed’ to describe the same concept—

                                   8   regulating access to licensed content.”). PersonalWeb’s proposed “clarification” appears to be

                                   9   nothing more than an attempt to regain the broader meaning it sought (and did not get) for the well-

                                  10   understood term “license” – which the Court, once again, rejects.

                                  11          Second, PersonalWeb was on notice, for months, of Amazon’s proposed construction, which
                                  12
Northern District of California




                                       the Court eventually adopted. PersonalWeb has had ample opportunity to inform the Court that it
 United States District Court




                                  13   believed Amazon’s proposed construction was unclear and ask for a different construction. Instead,
                                  14   PersonalWeb consistently advocated for the plain and ordinary meaning of the terms “unauthorized”
                                  15   and “unlicensed.” A request for clarification may be appropriate where a court puts forward its own
                                  16   construction, which the parties may find unclear. But in this case, the Court adopted a construction
                                  17   that was proposed by a party, Amazon. PersonalWeb was on notice that the Court may adopt
                                  18   Amazon’s construction but chose to continue to advocate for plain and ordinary meaning and not to
                                  19   discuss any potential ambiguity or lack of clarity regarding the use of the word “license” in
                                  20   Amazon’s proposed construction.
                                  21
                                              Similarly, PersonalWeb was on notice that in the Court’s view, the term
                                  22
                                       “licensed/unlicensed,” standing alone, does not require construction. The Court noted at the claim
                                  23
                                       construction hearing:
                                  24

                                  25                  The Court: but since [Judge Gilstrap] wasn’t asked to deal with the
                                                      term “unauthorized or unlicensed,” construing the term “unlicensed”
                                  26                  is -- I mean, any of us can do that.

                                  27                  That actually doesn’t need construction when it stands alone.

                                  28                  Mr. Hadden: understood.
                                                                                         8
                                   1
                                              ECF 446 (Transcript of claim construction hearing) at 19:9-13.
                                   2

                                   3          Third, PersonalWeb does not ask this Court to construe the stand-alone term

                                   4   “licensed/unlicensed,” as it is used in an asserted claim. Instead, by way of “clarification,”

                                   5   PersonalWeb is inviting this Court to adopt another court’s construction addressing different claims

                                   6   not at issue in this case and resolving a different dispute not present here. PersonalWeb does not

                                   7   explain why Judge Gilstrap’s construction for “licensed/unlicensed” is correct for this case—yet it

                                   8   asks the Court to adopt that construction merely because Amazon had advocated for it at the earlier

                                   9   stages of the claim construction proceedings. And again, focusing on the motion at hand,

                                  10   PersonalWeb is seeking clarification of a claim construction, not a claim term in an asserted claim.

                                  11          Moreover, PersonalWeb’s reliance on this Court’s characterization of the Gilstrap Order is
                                  12   misplaced. This Court found the Gilstrap Order “persuasive and not inconsistent with the Court’s
Northern District of California
 United States District Court




                                  13   ruling on the instant dispute,” but only to the extent that Judge Gilstrap, like this Court, equated
                                  14   “authorization” with a “valid license.” See Order at 11.
                                  15   IV.    THE PARTIES’ INFRINGEMENT/NON-INFRINGEMENT ANALYSIS
                                  16          In one sentence in its Reply brief, PersonalWeb states that it “seeks clarification of the effect
                                  17   of the Court’s existing ruling on its infringement arguments.” Reply at 5. However, the Motion
                                  18   does not make any arguments to that effect. In its Motion, PersonalWeb seems to be addressing,
                                  19   “[a]s a corollary to the issue of construction,” whether PersonalWeb’s infringement theories in its
                                  20   expert report are new and whether PersonalWeb should be foreclosed from asserting them. See
                                  21   Motion 4-6. Nowhere in the Motion, has PersonalWeb invited the Court to clarify how the current
                                  22   claim construction ruling impacts its infringement analysis. Moreover, it is not appropriate for the
                                  23   sponsoring party to seek judicial approval of its expert reports; rather, it is up to an objecting party
                                  24   to move to strike inadmissible evidence. In sum, The Court finds that this issue is not properly
                                  25   before the Court.
                                  26    V.    CONCLUSION
                                  27          For the foregoing reasons, the Court declines to clarify or supplement its Claim Construction
                                  28   Order (ECF 485), on the basis that it is unnecessary. PersonalWeb’s Motion to Clarify or
                                                                                          9
                                   1   Supplement Claim Construction Order is DENIED.

                                   2         IT IS SO ORDERED.
                                   3

                                   4   Dated: October 1, 2019
                                   5                                             ______________________________________
                                   6                                             BETH LABSON FREEMAN
                                                                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  10
